DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as lines 6-10 are ambiguous as to what is creating a mechanical seal. Lines 6-8 require “the filter media creating a mechanical seal between at least one of the first endcap or the second endcap” this is unclear because it is unclear whether the filter media itself is creating a seal that seals the first and second endcaps to each other. Which would be unclear in function as filtration media is generally not air tight in order to allow air to pass through it. An alternative interpretation is that the filter media and the first endcap seal against each other; or the filter media and the second endcap seal against each other. This is again a little unclear in function. The fact that there are two interpretations itself makes the claim unclear and indefinite. Secondly, lines 8-10 are indefinite as it is unclear whether the inner circumferential lip or outer circumferential lip, defined to be a part of the first endcap, with the body form a pocket, or whether they form the pocket independent of the body and the body is another option for forming a pocket that radially pinches the filter media.  Or if the body is simply a part of the pocket as it is engaged with one of the inner or outer circumferential lips as detailed in lines 4-5 of Claim 1. 
Claim 4 recites the limitation "an outer circumferential lip of the first end cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same outer circumferential lip established in line 2 of Claim 1 from which Claim 4 depends. 
Claim 7 is indefinite as the tense choice in line 1 of “the pocket having a pocket width” and “the filter media being inserted” makes it unclear whether this is present structure or potential structure. Examiner suggests changing “having” to “has” and “being” to “is”. 
The remaining claims are rejected under USC § 112 as dependent on Claim 1 rejected above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-10, 12, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al. (US 2018/0104633) in view of Herman et al. (US 2009/0294351).
With regards to Claim 1:
Bonne teaches:
A rotating filter cartridge. (See Bonne Paragraph 53)
A first flange (See Bonne part 31 Fig. 1 and Paragraphs 55-56) which reads on applicant's claimed a first end cap defining an inner and outer circumferential lip (See Bonne Fig. 1-3B and Paragraph 67-68) a second flange (See Bonne Part 32 Fig. 1 Paragraphs 55-56 and 67-68) which reads on applicant's claimed second endcap. The second flange also has an inner and outer circumferential lip. A sleeve (See Bonne Part 19 Fig. 2 Paragraph 58) which reads on applicant's claimed a body secured to the first and second endcap and engaged with the inner circumferential lip of the first flange. A medium, part 20, which reads on applicant's claimed filter medium located between the first and second flange and located in the pocket formed by the inner and outer circumferential lips of the first and second flange and body. (See Bonne Fig. 2) 
Bonne does not teach:
A mechanical pinch seal which pinches the filter medium within the pocket formed by the first and second flange and the body. 
Herman teaches:
A filter element, part 708, which pushed into a recessed region between an annular protrusion part 704 which reads on applicant's claimed outer circumferential lip, and a middle protrusion, part 706, which reads on applicant's claimed inner circumferential lip such that the filter element is compressed in a radial direction thus sealing the filter element. (See Herman Fig. 7 and Paragraphs 45-47)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the adhesive seal of Bonne to be replaced with a mechanical pinch seal as taught by Herman as Herman teaches that utilizing only the structure of the endcaps as the seal removes complexity and reduces fail points thus improving the function of the filter, see Herman Paragraph 6. 
With regards to Claims 2 and 3:
The mechanical seal is formed at least partially between the filter and the circumferential lip of the first and second endcaps inherently by the centrifugal force of the rotation causing the filter cartridge to press there-against. 
With regards to Claim 4 and 8:
Bonne does not teach:
A mechanical pinch seal which pinches the filter medium within the pocket formed by the first and second flange and the body. 
Herman teaches:
(Claim 4) A material (See Herman part 906 Paragraphs 57-59 and Fig. 9-10) which reads on applicant's claimed gasket positioned between the filter media and the outer circumferential lip of the first endcap. 
The mechanical seal is formed at least partially between the filter and the circumferential lip of the first and second endcaps inherently by the centrifugal force of the rotation causing the filter cartridge to press there-against. Any material between the filter and the endcap would also be pressed there-by. 
(Claim 8) The material, part 906, also reads on applicant's claimed sponge material. (See Herman Paragraph 57-59)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the adhesive seal of Bonne to be replaced with a mechanical pinch seal as taught by Herman as Herman teaches that incorporating a material or gasket takes up any potential gaps and protects the seal in the case that the filter is not installed perfectly, see Herman Paragraph 59. 
The method of forming the material of Herman, whether attached to the filter or overmolded onto the endcap, does not have a structural difference in introducing a material, part 906, between the filter media and the end cap and both methods would have the same end product of a material which is located between the end cap and the filter media. The only factor that appears to differentiate the claimed product and the product taught by Bonne in view of Herman is the method of arriving at the product. As such Applicant is directed to provide evidence of unexpected properties compared to that of the prior art Bonne in view of Herman otherwise the products will be treated as identical and the process limitations are disregarded as immaterial as the process does not provide patentably distinct structural features. See MPEP 2113
With regards to Claim 5 and 6:
Bonne does not teach:
The first or second flange includes a projections which penetrates into the filter media.
Herman teaches:
Barbed protrusions (See Herman part 302/402 Fig. 3 and 4) and ridges (Herman part 214 Fig. 3 and 4 Paragraphs 37-39) which protrude into the filter medium to seal and prevent displacement of the filter media from the endcap. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endcaps to further include barbs or ridge protrusions in order to better seal the ends and to prevent displacement of the filter from the endcap as taught by Herman paragraph 39. 
Herman does not explicitly teach that the projection, part 214, is a continuous spiral rib. Rather Herman teaches three concentric rings. 
It would have been obvious to one of ordinary skill in the art at the time of filing that changing the shape of concentric rings to a spiral pattern would maintain the mechanical sealing nature of requiring air to go over the spiral while also providing more coverage area between the rings and thus would be an obvious design decision. See MPEP 2144(IV-B)
With regards to Claim 7:
Bonne does not teach:
A mechanical pinch seal which pinches the filter medium within the pocket formed by the first and second flange and the body. 
Herman teaches:
The pocket has a width that is narrower than the width of the filter media such that when the media is inserted into the pocket it radially pinches the media and forms a mechanical seal. (See Herman Fig. 7 Paragraphs 45-47)
With regards to Claim 9:
The rotating filter cartridge of Bonne is a crankcase coalescer. (See Bonne Paragraphs 52-53)
With regards to claim 10 Bonne further teaches:
The first flange and second flange, parts 31 and 32, are secured to the sleeve, part 19, by a snap fit connection.  In particular the retaining member, part 44, of the second flange, part 32, snaps into the notch, part 22, of the sleeve, part 19. (See Bonne Paragraph 74 and 75 and Fig. 1)
With regards to claim 12 Bonne further teaches:
The sleeve, part 19, comprises an inner cage having an inner and outer surface. The outer surface of the sleeve is adjacent to and supports the filter media. (See Bonne Fig. 1 and 2)
With regards to Claim 23-26 Bonne further teaches:
(Claim 23) The first flange is secured to the second flange via a snap fit connection. (See Bonne Fig. 2 and Paragraph 75)
(Claim 24) The first flange and the second flange include retaining members which reads on applicant's claimed mating alignment mechanisms.  (See Bonne parts 44 and 45, Fig. 3B, and Paragraph 71-75, and particularly paragraph 72)
(Claim 25) The first flange comprises a plurality of longitudinal slots, parts 37C, which reads on applicant's claimed first fastener openings formed within a plurality of pockets which receive the matching retaining members, parts 44 and 45, which reads on applicant's claimed second fastener openings formed within pocket projections. (See Bonne Fig. 1-3B and Paragraph 72)
(Claim 26) The first flange and the second flange include retaining members, parts 44 and 45, which reads on applicant's claimed alignment ribs. The retaining members are engageable with the fingers and slots, parts 37a-c, which reads on applicant's claimed alignment tabs to prevent relative rotation.  (See Bonne parts 44 and 45, Fig. 3B, and Paragraph 71-75, and particularly paragraph 72)
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al. (US 2018/0104633) in view of Herman et al. (US 2009/0294351) as applied above in the rejection of Claim 1 further in view of Barris (WO 2005/083240).
With regards to Claim 22:
Bonne teaches:
The first flange, part 31, comprises inner and outer circumferential lips. (See Bonne Fig. 2)
The sleeve, part 19, is located interior to the flange inner circumferential lip and aligned with the inner circumferential lip but not located wholly within the inner circumferential lip.
Bonne does not teach:
A mechanical pinch seal which pinches the filter medium within the pocket formed by the first and second flange and the body. 
Herman teaches:
A filter element, part 708, which pushed into a recessed region between an annular protrusion part 704 which reads on applicant's claimed outer circumferential lip, and a middle protrusion, part 706, which reads on applicant's claimed inner circumferential lip such that the filter element is compressed in a radial direction thus sealing the filter element. (See Herman Fig. 7 and Paragraphs 45-47)
The pocket has a width that is narrower than the width of the filter media such that when the media is inserted into the pocket it radially pinches the media and forms a mechanical seal. (See Herman Fig. 7 Paragraphs 45-47)
(Claim 4) A material (See Herman part 906 Paragraphs 57-59 and Fig. 9-10) positioned between the filter media and the outer circumferential lip of the first endcap such that the pocket has a narrower width than that of the material and the filter media. 
Bonne in view of Herman does not teach:
(Claim 21) A body in contact with both a first and second endcap located on an outer radial surface of the filter media.
(Claim 22) A body in contact with both a first and second endcap collocated with the filter material inside of the pocket. 
Barris teaches:
Endcaps, part 274, comprising inner and outer circumferential lips which form a pocket inside of which the tubular media, part 278, is held along with inner and outer liners, parts 246 and 248, located on the inner and outer circumferential surfaces of the filter media which provide support to the filter media. (See Barris Fig. 5 and Pg. 14 line 32 to Pg. 15 line 14) 
It would have been obvious to one of ordinary skill in the art at the time of filing to include additional filter media liners as taught by Barris to the filter media of Bonne in order to provide additional support to the filter media. Further it would have been obvious in view of Herman that the pinch seal should be such that all included materials are pinched together to form the seal and that thus the pocket formed in the end cap would have a smaller width than the combined uncompressed width of the included materials but not so small that the materials would not fit inside. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al. (US 2018/0104633) in view of Herman et al. (US 2009/0294351) as applied above in the rejection of Claim 1 further in view of Whittier et al. (US 2012/0055126).
Bonne in view of Herman does not teach:
A plurality of vanes extending radially through at least a portion of the first endcap.
Whittier teaches:
An outlet end cap, part 18, comprising a plurality of radially extending vanes, parts 78.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first flange of Bonne to include radially extending vanes in order to form a plurality of passageways for directing the air from the center to the edges of the filter media as taught by Whittier Paragraph 30.  Additionally, these vanes are an alternative format or shape of the sealing protrusions taught by Herman. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al. (US 2018/0104633) in view of Herman et al. (US 2009/0294351) as applied above in the rejection of Claim 1 further in view of Wells (US 2004/0154977).
Bonne in view of Herman does not teach
An inner cage which comprises a plurality of projections extending into the filter media.
Wells teaches:
An inner cage, parts 20 and 40, which supports the inner surface of the filter media, part 30.  Fasteners, part 50, which extend from the outer surface of the inner cage penetrate through the media, to secure the media to the end caps, part 60. (See Wells Fig. 1 and Paragraphs 13 and 14)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Bonne in view of Herman to have the fasteners and cage of Wells in order to provide more support to the filter media of Bonne in view of Herman as taught by Wells Paragraph 13.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al. (US 2018/0104633) in view of Herman et al. (US 2009/0294351) as applied above in the rejection of Claim 1 further in view of Schweitzer (US 2013/0248464).
Bonne in view of Herman does not teach welding the filter media to the flanges or sleeve of Bonne. 
Schweitzer teaches:
A first endcap, part 164, and a second end cap, part 184, connected via a center tube, part 186, with a filter media, part 146, located between the endcaps and supported by the center tube.  The first and second endcaps are secured to each other with an ultrasonic weld. The filter media is welded to a component, the center tube/first endcap, which connects the first and second endcaps to one another. (See Schweitzer Fig. 3 and Paragraphs 78 and 80)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Bonne in view of Herman to use ultrasonic welding to secure the filter media to the endcaps and center tube as taught by Schweitzer Paragraph 78 as an alternative or additional known means of securing the filter media.
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776